DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 06/20/2022.
Allowable Subject Matter
3. 	Claims 1, 4-6, 8-9 allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Yoo et al. (“Yoo”, US Pub 2011/002150) teaches a green bridge circuit (Fig. 8-10; ‘bridge circuit- Para 55-62’, ‘Bias Adjustment operation-Para 46-50’), comprising: a bridge circuit (Fig. 8-9; M21, M11, M41, M31), connected to a system load (Para 4-5; teaches 800 is commonly used for loads such as lights or in vehicles, etc) through a filter (Fig. 8-9; i.e. Cl), comprising: a first transistor (M11), having a first terminal (M11 source) connected to a first power terminal (Vin+) and a second terminal (M11 drain) connected to the filter (CL’s one end is receiving output from terminal Vp); a second transistor (M41), having a first terminal (M41 source) connected to a second power terminal (Vin-) and a second terminal (M41 drain) connected to the filter (Cl’s other end is coupled to ground and shared with another output terminal Vn’s end); a third transistor (M31), having a first terminal (M31 source) connected to the second power terminal (Vin-) and a second terminal (M31 drain) connected to the filter (CL’s one end is receiving output from terminal Vp), wherein the first terminal (M31 source) of the third transistor (M31) is further coupled to the first terminal (M41 source) of the second transistor (M41), and the second terminal (M31 drain) of the third transistor (M31) is further coupled to the second terminal (M11 drain) of the first transistor (M11); and a fourth transistor (M21), having a first terminal (M21 source) connected to the first power terminal (Vin+) and a second terminal (M21 drain) connected to the filter (Cl’s other end is coupled to ground and shared with another output terminal Vn’s end), wherein the first terminal (M21 source) of the fourth transistor (M21) is further coupled to the first terminal (M11 source) of the first transistor (M11), and the second terminal (M21 drain) of the fourth transistor (M21) is further coupled to the second terminal (M41 source, shared on terminal Vn) of the second transistor (M41); and a bias adjustment circuit (Fig. 8-9; “four bias adjustment units, individually controlling the gate voltage on respective 1st-4th transistors that makes the bridge circuit, will be called as a ‘Bias adj’ from here on”, wherein Bias adj includes: Vbias, 910 SW CTR controlling respective SW1-SW4, M12, M32, M22, M42 and bias resistors coupling respective transistors (of M12, M32, M22, M42)), having a first input terminal (Bias adj are receiving ‘bridge circuit’s output, on terminal Vp and Vn, as an input signal, using respective transistors connection (i.e. M12, M32, M22 and M42)) coupled to an output terminal (Vp, Vn) of the bridge circuit (M21, M11, M41, M31), a first output terminal (using respective bias resistor, M12 and SW1 operation) coupled to a control terminal of the first transistor (M11_gate), and a second output terminal (using respective Vbias, bias resistor, M42 and SW4 operation) coupled to a control terminal of the second transistor (M41_gate), configured to change a bias voltage (voltage on M11’s gate) of the control terminal of the first transistor (M11_gate) anda bias voltage (voltage on M41 gate) of the control terminal of the second transistor (M41_gate) according to a rectified voltage (Vp, Vn) outputted by the bridge circuit (M21, M11, M41, M31), wherein the bias adjustment circuit (Fig. 8-9; “Bias adj”) is further configured to increase the bias voltage (voltage on M11’s gate) of the control terminal of the first transistor (M11 gate) and the bias voltage (voltage on M41’s gate) of the control terminal of the second transistor (M41 gate) in response to the rectified voltage (rectified voltage on terminal Vp, Vn) being less than a reference voltage (predetermined value Vthp). 
	However, Yoo fails to teach “the bias adjustment circuit comprises: a first comparator (C1_Fig. 5), coupled to the output terminal of the bridge circuit, configured to compare the rectified voltage (Vret) with the reference voltage (Vref); a first switch (S1), coupled to the first comparator (C1); and an impedance adjustment circuit, coupled to the first switch (S1), wherein the impedance adjustment circuit is further coupled to the control terminal of the first transistor (M1gate), is coupled to the control terminal of the second transistor, and is configured to decrease impedance between the control terminal of the first transistor and the second power terminal and impedance between the control terminal of the second transistor and the first power terminal according to a turning-on state of the first switch”.
	Claims 4-6, 8-9 are depending from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        






	/THIENVU V TRAN/                                                                         Supervisory Patent Examiner, Art Unit 2839